Citation Nr: 0530709	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an aortic aneurysm, 
claimed as secondary to the service-connected disability of 
repairs of supraumbilical and ventral hernias.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from  August 1958 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claims.  

This case was previously before the Board in August 2004 and 
January 2005.  In August 2004, the Board remanded the case to 
comply with the veteran's request for a videoconference 
hearing.  However, he subsequently withdrew his hearing 
request later that same month.  Thereafter, in January 2005 
the Board remanded the case for compliance with the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  As a preliminary matter, the Board finds that 
the remand directives have been substantially complied with, 
and, accordingly, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the veteran has requested 
occupational "retraining" on various occasions, to include 
recent statements in February and May 2005.  As such, he has 
raised the issue of entitlement to vocational rehabilitation.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's aortic aneurysm was first shown many years 
after his period of active duty, and the preponderance of the 
evidence is against a finding that it is causally related to 
his active service, to include as secondary to a service-
connected disability.

3.  The veteran is service-connected for the following 
disabilities: repairs of supraumbilical and ventral hernias, 
evaluated as 40 percent disabling; residuals of right 
inguinal herniorrhaphy with chronic right lower quadrant 
pain, evaluated as 10 percent disabling; and tender 
transverse and vertical scars above umbilicus, evaluated as 
10 percent disabling.  He has an overall combined rating of 
50 percent.

4.  The record reflects that the veteran also has multiple 
nonservice-connected disabilities which result in significant 
functional impairment, including a low back disorder; aortic 
aneurysm; hypertension; bilateral flat feet; an aortic 
aneurysm; residuals of hematoma, right kidney; skin rash; 
nervous tic; and chronic obstructive pulmonary disease 
(COPD).

5.  No competent medical evidence is of record to the effect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an aortic 
aneurysm, claimed as secondary to the service-connected 
disability of repairs of supraumbilical and ventral hernias.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the RO sent preadjudication notice to the veteran by 
correspondence dated in April 2001, this letter did not 
specifically refer to the issues on appeal.  However, this 
correspondence did discuss VA's general duties to assist 
under the VCAA in that it summarized the criteria for a grant 
of service connection, and indicated VA would try and obtain 
any relevant records identified by veteran.  Further, 
additional correspondence was sent to the veteran in January 
2005, in accord with the Board's remand directives, which 
specifically referred to the issues on appeal, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the veteran 
has been provided with a copy of the appealed rating 
decision, the September 2002 Statement of the Case (SOC), and 
an April 2005 Supplemental Statement of the Case (SSOC) which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, by statements received in February and May 
2005, he acknowledged that he had no additional evidence to 
submit.  As mentioned in the Introduction, he withdrew his 
request for a Board hearing in conjunction with this appeal.  
Moreover, he was accorded an examination in June 2002 which 
addressed his claim of service connection for an aortic 
aneurysm.  Although he was not explicitly accorded an 
examination with respect to his TDIU claim, there are 
extensive medical records on file regarding his service-
connected disabilities which the Board finds are sufficient 
to evaluate his TDIU claim.  In pertinent part, it has been 
asserted that he is unemployable primarily due to the 
impairment caused by his service-connected repairs of 
supraumbilical and ventral hernias, and he was last accorded 
an examination to evaluate this disability in April 2003.  
Further, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against this claim.  
Therefore, the Board finds that no additional development to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions; the veteran's service medical records; 
and post-service medical records which cover a period from 
1982 to 2004.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Aortic Aneurysm

The competent medical evidence reflects that the veteran has 
an aortic aneurysm.  For example, in June 2001 he underwent 
surgery because of this disability.  Moreover, post-operative 
course was complicated by arrhythmias, and he ultimately 
underwent a pacemaker placement.  He contends, in essence, 
that his aortic aneurysm developed secondary to his service-
connected repairs of supraumbilical and ventral hernias.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu, supra.  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board notes that there is no competent medical 
evidence indicating the veteran's aortic aneurysm until many 
years after his separation from service.  For example, there 
was no diagnosis of or treatment for this condition in the 
service medical records, nor was there any indication of such 
on his September "1967" release from active duty 
examination nor on a VA medical examination conducted in 
August 1993.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

The Board also notes that no competent medical evidence is of 
record which supports the veteran's contentions.  Moreover, 
he was accorded a VA medical examination in June 2002 in 
conjunction with this claim, at which the examiner noted that 
his claims file and medical records had been reviewed, and 
that following his last rating examination in September 2000 
he was found to have a large abdominal and left aortoiliac 
aneurysm which required surgical repair in June to July 2001.  
Diagnoses following examination were multiple repairs of 
ventral hernia, previously evaluated; and status-post repair 
of abdominal aortic aneurysm and let aortoiliac aneurysm with 
graft placement.  Further, the examiner opined that there as 
absolutely no relation between the appearance of the 
abdominal aortic aneurysm and the service-connected ventral 
hernia condition which has required repeated surgical 
interventions, and that the mechanism for development of the 
abdominal aortic aneurysm and ventral hernia were different 
and unrelated.  

In summary, the veteran's aortic aneurysm was first diagnosed 
many years after service, and the only competent medical 
opinion to address the etiology of this disability is that of 
the June 2002 VA examiner, which is against the claim of 
secondary service connection.  Moreover, the VA examiner's 
opinion is based upon both an examination of the veteran and 
review of his claims file.  Thus, the examiner had an 
adequate foundation upon which to base his opinion.  Further, 
the rationale of the examiner's opinion would even preclude a 
finding that the service-connected hernias had aggravated the 
aortic aneurysm beyond the normal progression of this 
disability (See Allen, supra), especially as no competent 
medical evidence is of record which refutes this opinion.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's aortic aneurysm is causally 
related to his active service, to include as secondary to his 
service-connected repairs of supraumbilical and ventral 
hernias.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case, and his claim must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is currently service-connected for the for the 
following disabilities: repairs of supraumbilical and ventral 
hernias, evaluated as 40 percent disabling; residuals of 
right inguinal herniorrhaphy with chronic right lower 
quadrant pain, evaluated as 10 percent disabling; and tender 
transverse and vertical scars above umbilicus, evaluated as 
10 percent disabling.  His overall combined rating of 50 
percent.  Therefore, he does not satisfy the schedular 
requirements for consideration of a TDIU pursuant to 38 
C.F.R. §§ 3.340, 4.16(a).  

Despite the foregoing, the veteran may still be entitled to a 
grant of TDIU on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The veteran has contended that he is unemployable due to his 
service-connected hernias in conjunction with his other 
service-connected disabilities.  He has reported that he last 
worked full-time in 1989, that he became too disabled to work 
in 1999, and that he has a general equivalency diploma (GED) 
from the military.  Further, he has reported that he had been 
a truck driver and motor coach operator for all of his 
working career, and that he still had a Class A commercial 
driver's license.  Nevertheless, he maintains that he can no 
longer engage in this occupation because he can no longer 
pass the necessary physical due to his medical condition.  In 
a May 2005 statement, his representative asserted, in part, 
that the evidence of record established that his service-
connected hernia resulted in his inability to lift heavy 
objects, which in turn resulted in his inability to continue 
as a travel bus driver as it required heavy lifting.

The Board notes that it has conducted a thorough review of 
the post-service medical records, which cover a period 
through 2004 and include various VA medical examinations of 
the service-connected disabilities with the most recent being 
in April 2003 for evaluation of the service-connected 
hernias.  However, neither this examination nor any of the 
other competent medical evidence of record is to the effect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.  In fact, the April 2003 VA examination noted, 
in part, that the veteran drove without restriction, and that 
his activities included going out in the car for errands and 
pleasure. 

The Board further notes that the record reflects that the 
veteran also has multiple nonservice-connected disabilities 
which result in significant functional impairment, including 
a low back disorder; aortic aneurysm; hypertension; bilateral 
flat feet; an aortic aneurysm; residuals of hematoma, right 
kidney; skin rash; nervous tic; and COPD.  In fact, when 
discussing the conditions he asserted prevented him from 
being employed in his September 2002 Substantive Appeal, the 
veteran referred to his bilateral flat feet and his low back 
disorder.  The medical evidence also tends to reflect that 
his problems lifting heavy objects is due to his back, to 
include a June 2002 spine examination.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; while he has 
multiple service-connected disabilities, he also has multiple 
nonservice-connected disabilities which result in significant 
functional impairment; no competent medical evidence is of 
record to the effect that he is unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities alone; and both his statements and the 
medical evidence tend to reflect that the impairment which he 
alleges prevents him from being employed is caused by the 
nonservice-connected disabilities, particularly his low back 
and flat feet.  Although the Board does not dispute he 
experiences impairment due to his service-connected hernias, 
this appears to be adequately reflected by the current 
schedular rating of 40 percent.  See Van Hoose, supra.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to a TDIU.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to service connection for an aortic aneurysm, 
claimed as secondary to the service-connected disability of 
repairs of supraumbilical and ventral hernias, is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


